Citation Nr: 0611485	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for a bilateral eye 
condition. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from June 1970 to June 
1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO). 

In January 2005, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the file.

The issues of service connection for a bilateral eye 
condition is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC

FINDINGS OF FACT

1. In a rating decision in February 1993, the RO denied 
service connection for a bilateral eye condition on the basis 
that there was no evidence of an eye disability; after the 
veteran was notified of the adverse decision and of appellate 
rights, he did not appeal the February 1993 rating decision. 

2. The additional evidence presented since the February 1993 
rating decision by the RO raises a reasonable possibility of 
substantiating the claim.

CONCLUSIONS OF LAW

1. The February 1993 rating decision of the RO, denying 
service connection for bilateral eye condition, became final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002).

2. The additional evidence presented subsequent to the 
February 1993 rating decision by the RO is new and material, 
and the claim of service connection for a bilateral eye 
condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

As the application to reopen the claim is resolved in the 
veteran's favor, compliance with the VCAA to this extent is 
moot. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 1992, the veteran filed a claim of service 
connection for an eye condition.  In February 1993, the RO 
denied the claim.  There was no appeal, and the RO's rating 
decision became final. 38 U.S.C.A. § 7105(c).  

In September 2001, the veteran filed the current application 
to reopen the claim.  

A finally adjudicated claim may be reopened with the 
submission of new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

The most recent and final denial of the claim was the RO's 
rating decision in February 1993.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's February 1993 rating decision.  When 
determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The evidence of record at the time of the RO's February 1993 
rating decision included the service medical records.  The 
service medical records showed that in May 1992 intraocular 
pressure was increased, and the assessment was no glaucoma 
but a high risk for glaucoma. 

After service, on VA examination in October 1992, the veteran 
stated that he was concerned about his risk for glaucoma.  On 
examination, the intraocular pressures were normal.  It was 
recommended that the veteran be followed on an annual basis 
to rule out any long-term trend of increased intra-ocular 
pressure, and it was noted that no other treatment was 
indicated. 

In the February 1993 rating decision, the RO denied the claim 
because there was no competent evidence of a current 
bilateral eye disability. 

Analysis 

The additional evidence presented since the February 1993 
rating decision includes service medical records, VA records, 
and the veteran's statements and testimony.  

The VA records, dated between 2001 and 2003, show that the 
veteran was evaluated for chronic angle glaucoma, mixed 
mechanism glaucoma, and primary open angle glaucoma.  

The Board finds that the VA records are new and material 
because it documents a current eye disability, the absence of 
which was the basis for the prior denial of the claim in 
1993, which raises a reasonable possibility of substantiating 
the claim of service connection for bilateral eye condition 
and serves to reopen the claim.  


ORDER

As new and material evidence has been presented, the 
application to reopen the claim of service connection for a 
bilateral eye condition is granted.
REMAND 

Before reaching the merits of the claim, further procedural 
and evidentiary development is needed.  Accordingly, the case 
is REMANDED for the following action:
1. At this stage of the appeal to ensure 
VCAA compliance, notify the veteran of the 
rating for the disability and of the 
effective date provision for a reopened 
claim of service connection.  
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. March 3, 
2006). 

2. Schedule the veteran for a VA eye 
examination by an ophthmalogist to 
determine whether the currently eye 
condition, glaucoma, is related to 
service. The claims file must be made 
available to the examiner for review.  The 
examiner is asked to express an opinion as 
to whether it is at least as likely as not 
that the current eye condition is related 
to service.  

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility, rather it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

Also in formulating the medical 
opinion, the examiner is asked to 
comment on the clinical significance on 
the May 1992 findings in service, which 
included a history of an increase in 
intraocular pressure and a finding of 
increased intraocular pressure, but 
glaucoma was not found.  The examiner 
is also asked to comment on the fact 
that a VA eye examination in November 
1992 was normal and glaucoma was first 
documented in 2001, nine years after 
service. 

3. After the above has been completed, 
readjudicate the claim.  If the benefit 
sought remains denied, furnish the veteran 
a supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
GEORGE E. GUIDO, JR.
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


